UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
AIR CHARTER SERVICE (FLORIDA) INC.,
                                                                 :
                                      Plaintiff,                 :   19-CV-3390 (PGG) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
MACH 1 GLOBAL SERVICES INC.,                                     :
                                                                 :
                                      Defendant.                 :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Having been referred this matter for general pretrial, the Court has reviewed

Defendant’s renewed request for an extension of discovery deadlines. (ECF 26). That request is

GRANTED. The fact and expert discovery deadlines are hereby extended to January 23, 2020.

Although Defendant’s letter outlines some outstanding discovery, the Court notes that

Defendant’s letter failed to include what expert discovery is needed and did not propose a way

to resolve the raised issues with Plaintiff’s document production.

         Accordingly, the Court will hold a Status Conference in this matter on Thursday, January

23, 2020 at 10:30 a.m. in Courtroom 20D, Daniel Patrick Moynihan U.S. Courthouse, 500 Pearl

Street, New York, New York 10007. Prior to the conference, the parties shall meet and confer

on any outstanding discovery disputes and be prepared to address such disputes at the

conference. By January 16, 2020, the parties shall file a joint status letter, which shall include

what discovery has been completed, what discovery disputes exist, and what fact and expert
discovery are still needed.



       SO ORDERED.

                              s/ Ona T. Wang
Dated: January 8, 2020                   Ona T. Wang
       New York, New York       United States Magistrate Judge
